Title: James Madison to Thomas Jefferson, 15 August 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Montpelier Aug. 15. 1810
          
           I am offered the Services of a Mr Magee, now living with Mr Randolph, as an overseer. I have discountenanced his offer, partly from an ignorance of his character, but particularly from the uncertainty whether Mr R. means to part with him. Will you be kind eno’ by a line, merely to say 1st whether it is decided that he is not to remain where he is, the only condition on which I wd listen to a negociation. 2. whether his conduct as an overseer recommends him to attention. 
        